Case 5:19-cr-50087-RAL Document 52 Filed 09/09/20 Page 1 of 3 PageID #: 197




                              UNITED STATES DISTRICT COURT


                                 DISTRICT OF SOUTH DAKOTA


                                       WESTERN DIVISION




  UNITED STATES OF AMERICA,                                       5:I9-CR-50087-RAL


                         Plaintiff,
                  j




                                                                  ORDER DENYING
         vs.                                                   MOTION FOR RELEASE

 STEVEN SHANE MCCANN,

                         Defendant.




        On May 8, 2020, this Court sentenced Defendant Steven Shane McCann(McCann) to a

 term of 30 months plus two years of supervised release for threat to murder a federal law

 enforcement officer. Doc. 48. McCann had pleaded guilty to that offense and accepted

 responsibility for his actions. Docs. 33, 35, 38, 39.

        On June 25, 2020, the Clerk of Court received a letter that McCann sent to this Court and

 filed the letter as a motion for compassionate release under the First Step Act. Doc.49. McCann's

 letter actually was not a conventional motion under the First Step Act for compassionate release,

 but addressed issues including:(1)his detention at the Pennington County Jail instead ofplacement

 in the Bureau of Prisons system due to the novel coronavirus; (2) the absence of rehabilitation

 programming at the Pennington County Jail;(3) his preference to be at a residential reentry center

 to receive alcohol, drug abuse, and mental health coimseling;(4) the merit of placing him nearer

 to Billings, Montana, where he has family support; and (5)the fact that he has been in custody for

 a prolonged period. Doc. 49. McCann's letter is quite polite, and the Court imderstands his


                                                  1
Case 5:19-cr-50087-RAL Document 52 Filed 09/09/20 Page 2 of 3 PageID #: 198




 concerns and indeed shares some of them. McCann does not make any assertion that he is

 partieularly susceptible to COVID-19.

        Generally, a "eourt may not modify a term of imprisonment onee it has been imposed,"

 except in a few, narrow circumstances. 18 U.S.C. § 3582(c). The compassionate release statute

 as amended by the First Step Act of 2018 provides one of those narrow avenues through which a

 sentence may be modified. The eompassionate release statute provides in pertinent part that:

               (A)the court, upon motion of the Director of the Bureau ofPrisons,
                  or upon motion of the defendant after the defendant has fully
                  exhausted all administrative rights to appeal a failure of the
                  Bureau ofPrisons to bring a motion on the defendant's behalfor
                  the lapse of 30 days from the reeeipt of such a request by the
                  warden of the defendant's facility, whichever is earlier, may
                  reduee the term ofimprisonment... after eonsidering the factors
                  set forth in seetion 3553(a) to the extent that they are applicable,
                   if it finds that—


                   (i)     extraordinary and compelling reasons warrant such a
                           reduction; ...

                   and that such a reduction is consistent with applicable poliey
                   statements issued by the Sentencing Commission.

 18 U.S.C. § 3582(c)(1)(A). "The district court has broad discretion in determining whether

 proffered cireumstances warrant a reduetion in sentence." United States v. Loggins. 966 F.3d 891,

(8th Cir. 2020). Ultimately, the defendant bears the burden of establishing that a sentence

 reduction is warranted under the First Step Aet. See United States v. Jones. 836 F.3d 896,899(8th

 Cir. 2016).

        McCann does not seek eompassionate release or a sentence reduction in his letter. Rather,

 he seeks for this Court to direct the Bureau of Prisons to move him from the Pennington County

 Jail to a residential reentry eenter near Billings, Montana. After sentencing, it is the Bureau of

 Prisons and not this Court that controls the details of transportation and facility assignments of
Case 5:19-cr-50087-RAL Document 52 Filed 09/09/20 Page 3 of 3 PageID #: 199




 inmates, calculation of release dates, early placement in residential reentry centers and the like.

 See 18U.S.C.§ 3621(b)(authorizing the Bureau ofPrisons to designate the place ofthe prisoner's

 imprisonment and outlining the criteria for pre-release residential reentry center placements); see

 also 28 C.F.R.§§ 570.20-570.22(outlining the procedures ofthe Bureau ofPrisons for designating

 inmates to pre-release community confinementV See U.S. v. Wilson. 503 U.S. 329(1992)(holding

 that the Attorney General, through the Bureau of Prisons, has the authority for computing

 sentences). While this Court appreciates the tone ofMcCann's letter and his continuing interest in

 rehabilitation, it is hereby

        ORDERED that McCann's letter, Doc.49,is denied to the extent that it is a compassionate

 release motion under the First Step Act or a request that this Court exceed its authority to direct

 the Bureau of Prisons on inmate transfers and placements.


                                /


        DATED this              day of September, 2020.

                                               BY THE COURT:




                                               ROBERTO A. LANGE
                                               CHIEF JUDGE
